Citation Nr: 0214477	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  99-00 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and degenerative joint disease of the 
left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and degenerative joint disease of the 
right knee for the period July 9, 1996, to September 8, 1998, 
and the period November 1, 1998, to July 31, 2001.

3.  Entitlement to an evaluation in excess of 30 percent for 
patellofemoral syndrome and degenerative joint disease of the 
right knee during the period beginning August 1, 2001.


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1994 to July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which, after granting service 
connection for patellofemoral syndrome and degenerative joint 
disease of both knees, assigned separate 10 percent ratings 
effective July 9, 1996.  With respect to the right knee, the 
RO has granted entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.30 from September 9, 1998, to 
October 31, 1998, and, entitlement to a 30 percent schedular 
rating effective August 1, 2001; however, this did not 
satisfy the veteran's appeal with respect to the initial 
evaluation of his right knee disability. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran's left knee disability is manifested by X-ray 
evidence of degenerative joint disease and limitation of 
motion which does not more nearly approximate extension to 15 
degrees than extension to 10 degrees and does not more nearly 
approximate flexion to 30 degrees than flexion to 45 degrees. 

3.  For the period July 9, 1996, to September 8, 1998, the 
veteran's right knee disability was manifested by X-ray 
evidence of degenerative joint disease with no more than 
slight laxity and no significant limitation of motion.  

4.  For the period November 1, 1998, to July 31, 2001, right 
knee disability was manifested by X-ray evidence of 
degenerative joint disease with limitation of motion which 
does not more nearly approximate extension to 15 degrees than 
extension to 10 degrees and does not more nearly approximate 
flexion to 30 degrees than flexion to 45 degrees; no 
instability was present.

5.  Beginning August 1, 2001, the veteran's right knee 
disability is manifested by X-ray evidence of degenerative 
joint disease, and limitation of motion with limitation of 
extension that does not more nearly approximate limitation to 
30 degrees than limitation to 20 degrees; no instability has 
been present during the period beginning August 1, 2001.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for patellofemoral syndrome and degenerative 
joint disease of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2001).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for patellofemoral syndrome and degenerative 
joint disease of the right knee for the period July 9, 1996, 
to September 8, 1998, and the period November 1, 1998, to 
July 31, 2001, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2001).

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for patellofemoral syndrome and degenerative 
joint disease of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 
5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that in rating actions, a statement of the 
case and in supplemental statements of the case, the veteran 
has been notified of the law and regulations governing the 
evaluation of orthopedic disorders, the evidence considered 
by the RO and the reasons for its determinations.  In the 
supplemental statement of the case issued in June 2002, the 
RO included notification as to the provisions of the VCAA and 
also notified the veteran as to the evidence needed to 
support his claims and the division of responsibilities 
between VA and the veteran in obtaining relevant evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record reflects the association with the claims file of 
private and VA medical evidence identified by the veteran.  
In addition the RO has afforded the veteran appropriate 
examinations.  Neither the veteran nor his appointed 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is satisfied that the 
facts pertinent to this claim have been properly developed 
and no further action is required to comply with the duty to 
assist provisions of the VCAA or the implementing 
regulations.

Factual Background

Service medical records reflect complaints of right knee pain 
following a fall.  Clinical evaluation in June 1995 revealed 
swelling of the right knee.  In June 1995, the veteran's 
right knee ligaments were intact, without evidence of joint 
instability.  There was evidence of crepitus.  The veteran 
continued to complain of pain and locking of the right knee 
during service.  

The veteran presented for a VA examination in August 1996.  
He demonstrated a normal gait.  He complained of bilateral 
knee pain when running, standing, bending and climbing 
stairs.  He denied treatment other than the use of Motrin for 
pain.  Examination revealed no right knee tenderness, 
swelling, deformity, limitation of motion, abnormal mobility 
or dysfunction.  X-rays showed degenerative arthritis in both 
knees.

A VA outpatient record dated in October 1996 notes that 
examination of the right knee was normal.  X-ray results from 
October 1996 were interpreted as showing a normal knee, but 
it was noted that a ligamentous injury could not be excluded.  
In mid-February 1997, examination revealed no swelling or 
tenderness in either knee and both knee ligaments were 
stable.  Later in February 1997, the veteran reported having 
gone jogging and presented with complaints of pain in his 
back and ankles as well as pain and swelling in both knees.  
Examination revealed that, relevant to his knees, the veteran 
was in no acute distress.  A VA outpatient record dated in 
April 1997 notes the veteran's report of his right knee 
having given out 24 hours earlier.  Examination revealed no 
effusion and no localized tenderness, and the veteran 
demonstrated a normal range of right knee motion.  In July 
1997, the veteran was noted to have a good range of knee 
motion bilaterally, without effusion or instability noted in 
either knee.  In August 1997, the veteran demonstrated 
tenderness and some slight laxity in both knees.  

An orthopedic consultation was performed in August 1997.  The 
veteran complained of relatively constant knee pain with 
activities.  Examination revealed a full range of motion 
without effusion, erythema or joint line tenderness.  There 
was evidence of slight laxity on the right.  The impression 
was possible internal derangement of the left knee by history 
only without definite objective signs.  The impression in 
January 1998 was that the veteran demonstrated a full range 
of knee motion bilaterally (stated as from two degrees 
extension to 120 flexion).  McMurray's sign was positive, 
with evidence of pain and popping.  There was no effusion or 
erythema of either knee.  

In September 1998, the veteran underwent arthroscopic surgery 
on the right knee.  Later that month he was noted to be doing 
okay, with only some slight swelling.  He was further noted 
to be doing well in October 1998.  In December 1998 the 
veteran's knee motion was opined to be within normal limits 
bilaterally.  He was able to walk independently.  Muscle 
strength was 4/5.  There was evidence of mild tenderness 
around the right knee.  Physical therapy was recommended.  

In March 1999, the veteran demonstrated pain in the medial 
aspect of the right knee, without positive anterior or 
posterior drawer sign.  He had a full range of left knee 
motion.  The impression was musculoskeletal pain.  An April 
1999 VA outpatient record notes the veteran's complaint of 
bilateral knee "popping."  There was evidence of poor 
patellar tracking of the right knee, with positive McMurray's 
sign and positive crepitus on motion.  

The veteran testified at a hearing in April 1999 that he had 
bilateral knee weakness, popping and pain.  He described 
incidents of his knees buckling on rough surfaces.  He also 
reporting swelling with usage.  He indicated he wore knee 
braces with strenuous activity or while at work.

In June 1999, the veteran reported for a VA examination.  He 
complained of knee pain, with aching at rest, and also 
described some occasional popping and the feeling that his 
knees might give way.  The veteran indicated that his 
sensation of discomfort was exaggerated on climbing stairs or 
standing for a long period of time.  He reported he had 
stopped jogging and that squatting resulted in a great deal 
of pain.  Examination revealed the knees to be symmetrically 
strong without increased warmth, swelling or effusion.  
Subpatellar crepitation was identified by touch and there was 
slight tenderness in the parapatellar area bilaterally.  The 
veteran demonstrated full right knee extension comfortably 
until near the end of extension, with discomfort in final 
five degrees of extension.  Flexion was to 125 degrees, with 
slight discomfort at the end of motion.  The right knee was 
opined to be stable, with evidence of discomfort on 
squatting.  Examination revealed a pain-free range of left 
knee motion (stated to be from zero to 130 degrees), with 
some slight discomfort at the end of extension.  The 
veteran's strength was good and the left knee was stable to 
stress.  

The veteran testified at a hearing before an RO hearing 
officer on August 1, 2001.  He reported painful knee motion, 
bilaterally, and reported such intensified with activities 
such as climbing stairs.  He stated that he experienced 
swelling at the end of his work day.  He indicated he was 
wearing his knee braces all of the time and that he 
experienced popping in both of his knees.  The veteran 
indicated that he would miss two-to-three days per month from 
work due to his knees.  

The veteran reported for VA examination of his knees in 
September 2001.  He complained of severe, bilateral knee 
pain, worse with a lot of walking, standing and kneeling.  
The veteran reported increased pain on motion of his knees, 
with more swelling at the end of the day.  He indicated he 
used a cane to maintain his stability.  The veteran denied 
knee locking, dislocation or subluxation.  The veteran 
indicated that his left knee was more unstable than the 
right, tending to pop.  He reported treatment with Ben-Gay 
and with knee braces.  

In September 2001, X-ray evidence of mild degenerative 
changes in each knee was noted to be unchanged from prior 
examination.  Examination revealed minimal swelling of the 
right knee with pain on pressure of the knee cap and evidence 
of subpatellar crepitation.  The veteran had extreme pain on 
lifting and extending the right knee, beginning at 10 degrees 
and continuing until flexion was completed.  The veteran was 
able to flex the right knee to 100 degrees before 
experiencing severe pain.  The right knee was stable.  
Examination of the left knee revealed pain over the patella 
and pain with extension.  The veteran had left knee motion 
from 10 degrees extension to 110 degrees flexion.  The left 
knee was stable.  

The September 2001 examiner noted the veteran did not have 
flare-ups of his knee problems.  The examiner also indicated 
that the veteran was limited in his knee motion due to pain, 
but not by weakness or stiffness.  The veteran had good knee 
strength against resistance.  The examiner stated that the 
veteran's fatigue was due to prolonged weight bearing, with 
aching and swelling.  The examiner noted the veteran was 
well-coordinated.  The examiner stated that there was no 
indication that the veteran had any increased loss of motion 
in the right or left knee when walking.  



Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.

VA General Counsel opinions have provided that when a knee 
disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 and a veteran also has limitation of knee motion which 
at least meets the criteria for a zero percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  See VAOPGCPREC 9-
98 (August 14, 1998) (63 Fed. Reg. 56,704 (1998)); VAOPGCPREC 
23-97 (July 1, 1997) (62 Fed. Reg. 63,604 (1997)).

Analysis

Left knee

The veteran is in receipt of a 10 percent rating based on 
arthritis of the left knee. The evidence of record, to 
include the most recent report of VA examination, shows that 
the veteran has limitation of left knee motion due to pain, 
but the limitation of motion does not more nearly approximate 
that required for a 20 percent evaluation than that 
contemplated by a 10 percent evaluation.  Slight weakness was 
noted in September 1998, but otherwise strength has been 
found to be good.  No incoordination or fatigability of the 
left knee is demonstrated.  The September 2001 examiner 
specifically considered whether the veteran had additional 
impairment of left knee function on use or during flare-ups.  
The examiner concluded the veteran did not have flare-ups and 
that although he was limited on use of the knees due to pain, 
there was no evidence of increased motion loss due to such 
pain.  As such, and absent competent evidence of additional 
functional impairment in the left knee, a rating in excess of 
10 percent is not warranted based on motion limitation under 
Diagnostic Codes 5260, 5261, to include with consideration of 
the factors under 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Board has also considered application of Diagnostic Code 
5257.  In this case, however, the preponderance of the 
evidence demonstrates that the veteran's left knee has been 
stable throughout the appeal period.  In this regard the 
Board notes that slight laxity was found in August 1997 but 
on all other occasions, no laxity or subluxation of the knee 
has been found.  The September 2001 examiner specifically 
noted good left knee strength and opined that the knee was 
stable.  As such, there is no basis for assignment of a 
higher or separate rating based on instability or subluxation 
under Diagnostic Code 5257.

The Board has further considered the potential application of 
alternate diagnostic codes; however, in the Board's opinion, 
the manifestations of the disability are most appropriately 
rated on the basis of limitation of motion and the disability 
would not warrant a higher rating under any other diagnostic 
code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

As the preponderance of the evidence is against a schedular 
evaluation in excess of 10 percent for the veteran's left 
knee disability, the benefit-of-the-doubt doctrine is not 
applicable in this case.  38 U.S.C. § 5107(b) (West 2002).

Right knee-July 9, 1996, to September 8, 1998

For the period July 9, 1996 to September 8, 1998, the 
veteran's right knee disability was assigned a 10 percent 
rating based on X-ray evidence of arthritis.  Notably, at the 
time of VA examination in August 1996, the veteran was 
treating his right knee pain with Motrin only.  Moreover, he 
demonstrated no tenderness, swelling deformity, motion 
limitation or abnormal mobility indicative of more than 
10 percent disability of the right knee at that time.

A review of outpatient records dated in 1996 and 1997 shows 
that the veteran evidenced no effusion, motion loss or 
tenderness attributable to his right knee disability, despite 
his complaints.  The Board notes that during this time period 
the veteran continued to go jogging, with subsequent 
documentation of complaints of back or lower extremity 
problems other than problems with the right knee.  

In August 1997 slight laxity of the knee was noted, but 
without any evidence of any right knee motion limitation.  VA 
physicians specifically noted a full range of right knee 
motion at that time, without objective signs of additional 
functional impairment such as effusion, or erythema.  In sum, 
during this period of time there was no objective evidence of 
pain on motion or of limitation of motion to a noncompensable 
degree.  Therefore, the veteran's slight right knee laxity 
during this time period does not meet the criteria for a 
separate 10 percent rating assignment under Diagnostic Code 
5257.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 
5261; VAOPGCPREC 9-98 (August 14, 1998) (63 Fed. Reg. 56,704 
(1998)); VAOPGCPREC 23-97 (July 1, 1997) (62 Fed. Reg. 63,604 
(1997)).

Thus, during the period July 9, 1996, to September 8, 1998, 
the veteran's right knee manifestations consisted of 
subjective complaints of pain and motion limitation, with 
objective evidence of degenerative changes and no more than 
slight laxity.  Such findings do not meet the criteria for a 
higher rating assignment.

Right knee-November 1, 1998 to July 31, 2001

In September 1998, the veteran underwent right knee surgery 
and was assigned a temporary total rating to compensate for 
such hospitalization and convalescence.  The temporary total 
rating was in effect from September 9, 1998, through 
October 1998.  Thereafter, the 10 percent rating assignment 
resumed.

The VA outpatient records dated subsequent to the veteran's 
right knee surgery indicate that he was doing well; his right 
knee motion was stated to be within normal limits and there 
was evidence of no more than mild right knee tenderness.  The 
Board emphasizes that the June 1999 VA examination report 
notes no objective signs of additional functional impairment 
such as increased warmth, swelling, incoordination or 
effusion.  The veteran demonstrated right knee motion of full 
extension and flexion to 125 degrees.  Flexion limited to 125 
degrees does not warrant assignment of even a compensable 
rating under Diagnostic Codes 5260.  Further, the June 1999 
examiner noted only slight discomfort at the ends of right 
knee motion and specifically noted there was no evidence of 
right knee instability.  Such findings are not sufficient to 
warrant a higher rating based on motion limitation or a 
separate rating for instability during the time period in 
question.  See Diagnostic Codes 5257, 5260, 5261.  Nor is 
there other competent medical evidence showing any increase 
in the degree of motion limitation, instability or other 
functional impairment of the right knee, to include based on 
consideration of 38 C.F.R. §§ 4.10, 4.40, 4.45 during the 
time period November 1, 1998, to July 31, 2001, to warrant 
assignment of an evaluation in excess of 10 percent.

Right knee-Beginning August 01, 2001

At the time of his August 1, 2001, hearing, the veteran 
specified that he had experienced a decrease in his range of 
right knee motion.  He also reported that he was experiencing 
an increased frequency of right knee swelling and popping.  
He indicated that such increased symptoms required him to 
miss time from work, use a cane in ambulation and otherwise 
experience a greater degree of functional loss.  The 
September 2001 VA examiner confirmed such increase, noting a 
worsening in the veteran's range of right knee motion as 
compared to prior examinations, and also noting more frequent 
and increased symptoms of pain.

The RO has assigned a 30 percent rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, relevant to impairment of the 
tibia and fibula.  Under such code a 30 percent rating may be 
assigned based on malunion of the tibia/fibula, with marked 
knee or ankle disability.  In this case, a review of X-rays 
fails to show clear evidence of malunion of the tibia or 
fibula with the knee joint to warrant application of that 
rating code.  In any case, a higher rating under that 
diagnostic code is available based only on nonunion of the 
tibia or fibula and the medical evidence of record clearly 
does not show such nonunion in the veteran's case.  As such, 
no higher rating is warranted under Diagnostic Code 5262.

The record confirms that the veteran has limitation of right 
knee motion due to pain; however, the knee is not ankylosed, 
the maximum evaluation possible for limitation of flexion of 
the knee is 30 percent and the degree of limitation of 
extension does not more nearly approximate that required for 
a higher evaluation than that contemplated by a 30 percent 
evaluation under Diagnostic Code 5261.  

The Board also notes that no evidence of instability or 
subluxation of the right knee was found during this period.  
The September 2001 examiner specifically noted the absence of 
any right knee instability despite the veteran's complaints.  
As such, there is no basis for assignment of a separate 
rating under Diagnostic Code 5257.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b).

Extra-schedular

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran did not report that he missed time from work due 
to his left or right knee disability prior to August 2001.  
Although he underwent surgery during that time period, he has 
been compensated for such by the assignment of a temporary 
total evaluation under 38 C.F.R. § 4.30.  The record reflects 
that the veteran has not required hospitalization or 
excessively frequent treatment for either knee nor has he 
alleged the existence of unusual manifestations of either 
knee disability.  The medical evidence shows that the 
manifestations of the veteran's knee disabilities continue to 
be those contemplated by the schedular criteria.  Finally, 
although the veteran now reports missing several days per 
month due to his knee problems, 38 C.F.R. § 4.1 specifically 
sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  There is no indication in the record that 
the average industrial impairment from the veteran's right or 
left knee disability would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.



						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and degenerative joint disease of the 
left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and degenerative joint disease of the 
right knee for the period July 9, 1996, to September 8, 1998, 
and the period November 1, 1998, to July 31, 2001, is denied.

Entitlement to an evaluation in excess of 30 percent for 
patellofemoral syndrome and degenerative joint disease of the 
right knee, during the period beginning August 1, 2001, is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

